El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El peticionario había comenzado un procedimiento hipo-tecario contra varios deudores, había obtenido sentencia, y estaba en vías de ejecutarla cuando los deudores radicaron un pleito en la Corte de Distrito de San Juan, en el cual hacían la reclamación del hogar seguro. Para asegurar la *15efectividad de la sentencia dichos deudores obtuvieron de la Corte de Distrito de San Juan una resolución prohibiendo el lanzamiento de ellos de la propiedad sobre la cual se había hecho la reclamación del hogar seguro. Entonces se radicó esta petición de certiorari.
La reclamación del hogar seguro, de acuerdo con la sec-ción 1,000 de los Estatutos Revisados, está limitada a la cantidad de $500., Por tanto, resolvemos que la corte de distrito no tenía jurisdicción para considerar el pleito. Bajo ningún punto de vista desde el cual hemos considerado la cuestión, está envuelta una suma mayor de $500. Arroyo v. Corte de Distrito etc., ante, (pág. 10).

Por tanto, debe anularse la orden de embargo y declararse sin lugar la demanda.